FILED
Serial: 231556
                     IN THE SUPREME COURT OF MISSISSIPPI                            MAY 05 2020
                                                                                 OFFICE OF THE CLERK
                                  No. 2020-AD-00001-SCT                            SUPREME COURT
                                                                                  COURT OF APPEALS
                                            &
                                   No. 89-R-99011-SCT

IN RE: EMERGENCY ORDER RELATED TO CORONAVIRUS (COVID-19)

                     EMERGENCY ADMINISTRATIVE ORDER-10

       Before the Court is the Mississippi Commission on Continuing Legal Education's (the

Commission) Petition to Temporarily Remove the Limit on CLE Credit Earned Through
                                                      \
Onli~e Programs. Due to concerns related to the Coronavirus, the Commission asks the

Court to

       temporarily amend Rule 3 of the Rules and Regulations for Mandatory
       Continuing Legal Education to waive the in-person requirement for attorneys'
       continuing legal education obligation for the 2019-2020 reporting year so that
       attorneys will be allowed to earn CLE credits in the method of their choosing
       either online, webinars or live, in-person programs.

The Commission further asks the Court for "an automatic extension to September 30, 2020,

for any attorney not able to meet the CLE credit hours requirement during the compliance

period." After due consideration, the Supreme Court and the Chief Justice, in his capacity

as chief administrative officer of all courts in the state, find that the Commission's motion

should be granted.

       Moreover, in light of the dangers created by the Coronavirus, the Supreme Court and

the Chief Justice, in his capacity as chief administrative officer of all courts in the state, find

the following additional actions are warranted:
      (A) The requirements for newly licensed attorneys set forth in Rule 3b shall be
      temporarily amended to allow such attorneys to complete the new lawyer
      program through the method of their choosing, either online, webinars or live,
      in-person programs, as approved by the Commission. The completion
      deadline for the new lawyer program shall be extended to September 30, 2020.

       (B) Any attorney who is unable to complete the temporarily amended
       requirements set forth in this Order may seek a hardship exemption and/or
       extension from the Commission.

       IT IS THEREFORE ORDERED that the Mississippi Commission on Continuing

Legal Education's Petition to Temporarily Remove the Limit on CLE Credit Earned Through

Online Programs is hereby granted. For the 2019-2020 CLE reporting year, attorneys may

complete their CLE obligations set forth in Rule 3 through online, webinars or live, in-person

programs. Such CLE courses must comply with the remaining provisions of Rules 3 and 4.

The completion deadline set forth in Rule 5 is extended to September 30, 2020; and the

reporting deadline is extended to October 15, 2020. Any attorney who is unable to comply

with the temporary amendments may seek a hardship exemption and/or extension from the

Commission.

       IT IS FURTHER ORDERED that the new lawyer program set forth in Rule 3b shall

be amended to allow newly admitted lawyers who are to complete the program by July 31,

2020, to complete the required courses through online, webinars or live, in-person programs,

as approved by the Commission. Such newly admitted attorneys shall complete the program

by September 30, 2020. Any newly admitted attorney who is unable to comply with the




                                              2
temporary amendments may seek a hardship exemption and/or extension from the

Commission.

     SO ORDERED, this the ~ -             y, 2020() /)

                                           l,~.

                                      MICHAEL K. RANDOLPH,
                                      CHIEF JUSTICE
                                      FOR THE COURT



ALL JUSTICES AGREE.




                                      3